Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 are indefinite and vague.  What constitutes “a minimal amount of space?”  In so far the claim is understood as the device that can move and provide less amount of space from the extended position meets the limitation(s) of the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald, U.S. Patent No. 3740296.
	Regarding claim 1, McDonald ‘296 discloses an unwinder 10 of rolls (18, 68) comprising: a bearing structure (part of 10), two pairs of arms (20a-b, 22a-b, which has a respective axis near 23 for the roll, and a respective axis 24, 26 for the arms, claims 10-12) supported movable on the bearing structure and each of said two pair of arms comprising members (23, 23) for axial engagement of a roll (18, 68), a splicing machine (56, 58), wherein the bearing structure comprises a base (no reference number, a bottom portion 10 of the frame) and an upright extending from the base (12, 14) on which a cross member 16 is supported, wherein the cross member comprises an intermediate portion (a top portion 10 of the frame) rigidly bound to the upright and a pair of lateral supports (36, 44, which are movable parts and hinged/pivot, claims 2, 13) adapted to take at least an operating position and a non-operating position (36, 44 able to move up and down, and provide a minimal amount space, claims 3-4), with respect to the intermediate portion of the cross member, see figures 1-3.
	

Allowable Subject Matter
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK

/SANG K KIM/           Primary Examiner, Art Unit 3654